       Case 3:17-cv-01837-MWB Document 36 Filed 04/29/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARSHA M. BLISS,                                  No. 3:17-CV-1837

             Plaintiff,                           (Judge Brann)

       v.

LABORERS INTERNATIONAL
UNION OF NORTH AMERCIA
LOCAL 158 and
ROBERT SLICK, BUSINESS
AGENT,

             Defendants.

                                    ORDER

                                 APRIL 29, 2020

      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that Defendants’ Motion for Summary Judgment (Doc. 30) is

DENIED.

      A telephonic conference call with counsel of record will be scheduled by

separate Order.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
